HAMILTON, J.
Epitomized Opinion
This was an action brought by Oyler & Oyler partners, against two intermediate common carriers and a delivering carrier, for a joint tort. Plaintiffs were consignees of 700 crates of sweet potatoes which were shipped from Patterson, Ga This shipment was turned over to the L. & N. R. R by the initial carrier and while in the latter’s possession it was instructed by the consignee to divert the cat containing the crates to Detroit, Mich. The plaintiff complained of a delay in shipping these goods to Detroit, and also complained of negligence in their handling. It also appeared that the L. <6 N. R. R. hsu turned the goods over to another intermediate carrier, namely the C. C. C. & St. L. R. R which in turn turned them over to the deliverinj carrier of the Michigan Central R. R. The plaintiffs claimed in their petition that the two connecting carriers and the delivering agent were jointly1 negligent. A demurrer was filed to the petition by on< of the defendants upon the ground that there was a misjoinder of parties and of causes of action. Th( Michigan Central R. R. also filed a motion to sei aside the service. As the motion and dennirrei were sustained in the Common Pleas Court of Hamilton county, plaintiffs prosecuted error. In sus taining the demurrer, the Court of Appeals held:
1. Under Section 20 of the Carmack Amendmen to the Interstate Commerce Act, a shipper has ¡ right to proceed against the initial carrier, reliev ing him from the task of discovering the carriel or carriers whose negligence caused the loss o: may have been responsible for the delay.
2. Where an initial carrier is not a party de fendant, it is impossible to join intermediate o connecting carriers as parties defenrlmt in one tor action based upon a delayed shipment or loss.
3. The liability of an intermediate common car rier for the safety of goods delivered to it for car riage or its authorized agent.